Citation Nr: 0000482	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  99-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey A. Rabin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decisions of January 1993 and August 1994.  The Board issued 
a decision in August 1996, and the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court").  
Pursuant to a joint motion filed by the parties, in September 
1997 the Court vacated the Board's decision as to the issues 
of entitlement to an evaluation in excess of 30 percent for a 
left knee disability, and to a total rating based on 
individual unemployability due to service-connected 
disabilities, and remanded those issues to the Board for 
further action.  The appeal as to the issue of an increased 
rating for a right knee disability was dismissed.  Pursuant 
to the joint motion, the case was remanded to the RO in June 
1998.  

In December 1998, the RO assigned a 60 percent rating for the 
veteran's left knee disability, under diagnostic code 5055, 
which pertains to knee replacement, effective in November 
1992, notwithstanding the fact that the veteran did not have 
knee replacement surgery until February 1996.  A 100 percent 
evaluation was assigned from the date of surgery in February 
1996 until April 1997, at which time the rating was reduced 
to 60 percent.  For one year following implantation of the 
knee replacement (prosthesis), a 100 percent rating is 
warranted.  After that, for chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is warranted.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are to be 
rated by analogy to diagnostic codes 5256, 5261, or 5262, 
with a minimum rating of 30 percent.  38 C.F.R. Part 4, 
Code 5055 (1999).  Thus, the veteran has been assigned the 
maximum available schedular rating for his left total knee 
replacement, and the appeal as to that issue has been 
granted.  Consequently, since there is no case or controversy 
remaining as to that issue, it will not be addressed in this 
remand.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

Moreover, the RO found that referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) was not warranted.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The RO also included the issue of entitlement to an increased 
rating for a right knee disability in the supplemental 
statement of the case dated in December 1998.  However, that 
issue was decided by the Board in its August 1996 decision, 
the September 1997 Court order dismissed the appeal as to 
that issue, and no jurisdiction-conferring notice of 
disagreement with the December 1998 rating decision has been 
received.  As a result, that issue is not before us.  




REMAND

As to the remaining issue, entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities, the development pursuant to the June 1998 
remand did not satisfy all of the requirements of the joint 
motion and subsequent Board remand.  A remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  Consequently, in order to fully comply 
with the ordered development, the case must again be 
remanded.  

Specifically, an examination was to be conducted, with an 
opinion as to whether the veteran is incapable of obtaining 
and maintaining a gainful occupation due exclusively to the 
service-connected bilateral knee conditions to be provided.  
The requested examination and opinion, dated in October 1998, 
concluded that the veteran would be capable of employment, 
with "appropriate treatment," but that without treatment, 
he would not be capable of employment, given his significant 
pain, as well as his significant leg length discrepancy, for 
which he was not using shoe lifts.  However, the veteran is 
not service-connected for the leg length discrepancy.  The 
veteran's combined evaluation for his service-connected 
disabilities, including the bilateral factor, is 80 percent, 
and, in such cases, the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the service-connected disabilities 
render the veteran unemployable.  38 C.F.R. § 4.16(a) (1999).  
Unfortunately, the examination report does not enable a 
determination as to whether the service-connected 
disabilities, alone, render the veteran unemployable.  

Additionally, the RO did not conduct a social and industrial 
survey, as requested in the remand.  In addition to the 
reasons for this survey noted in that remand, including the 
objections lodged on the veteran's behalf regarding a 
previous survey, and the absence of any opinion as to the 
effect of the service-connected disabilities on the veteran's 
ability to work, the veteran did not respond to a written 
request by the RO to provide updated employment information 
since September 1994.  Consequently, it is even more 
important that the survey be conducted.  

Further, the RO did not obtain updated treatment records, as 
requested in the prior remand.  The appellant also has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should secure copies of the VA 
medical records reflecting treatment for 
right and/or left knee disabilities from 
February 1996 to the present time.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the effect on his employability 
of his service-connected bilateral knee 
disabilities.  Such factors affecting 
employability as pain on use, flare-ups, 
weakness, fatigability, and any findings 
relevant to the veteran's ability to 
engage in employment should be described.  
In addition, the examining physician 
should provide an opinion as to whether 
the veteran is incapable of obtaining and 
maintaining a gainful occupation due 
exclusively to the service-connected 
bilateral knee conditions.  The claims 
folder must be available to the examiner 
prior to the examination, and the 
examiner should report whether the claims 
file was reviewed.  Unless the examiner 
believes, based on a review of the claims 
folder, that other lower extremity 
symptomatology, such as a right leg 
length shortening, are causally related 
to the service-connected knee 
disabilities, only the disability 
attributable to the service-connected 
bilateral knee disabilities should be 
considered in assessing the veteran's 
employability.  All findings and 
conclusions must be reported in detail, 
as such are essential to the Board's 
determination.

3.  A field examination should also be 
undertaken to determine the veteran's 
social and industrial adjustment over the 
past several years.  Contact should be 
made with disinterested persons, 
representative businessmen, medical 
treatment providers, former employers and 
co-workers, neighbors and others who may 
have knowledge of his social and 
industrial adjustment.  His occupational 
history should be verified.  The record 
indicates that the veteran worked at a 
McDonald's in 1995; that employer, and 
any other former or current employers, 
should be contacted and asked to provide 
information as to absences from work, 
concessions provided in the workplace, 
and/or termination of employment, and the 
reasons therefor (if known).  The persons 
contacted should be asked to provide 
information regarding their observations 
of the extent, if any, to which the 
veteran's activities have been limited by 
his bilateral knee disabilities.  A copy 
of the report should be inserted into the 
claims folder.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning, and the effect of his 
service-connected bilateral knee 
disabilities on these activities.  The 
claims folder must be available to the 
social worker prior to the survey, and a 
copy of the report should be inserted 
into the claims folder.

5. The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and interviews, and to 
cooperate in the development of the claim, 
and that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 38 
C.F.R. §§ 3.655 (1999).

6.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action must be 
taken.  See Stegall, supra.  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been



 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












